o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-129178-16 uil --------------------------- ---------------------------------- ----------------------------- dear ----------------- this letter responds to your inquiry dated date you requested our opinion regarding whether you are entitled to a loss deduction for an amount subtracted from a bank account and the proper year of the deduction below is a brief description of the types of deductible losses and the rules on the timing of loss deductions under sec_165 of the internal_revenue_code the code and the income_tax regulations the law allows a deduction for any loss not compensated by insurance or otherwise to be allowed as a deduction under sec_165 of the code a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year except for a special rule relating to disaster losses that is not relevant here sec_1_165-1 of the income_tax regulations for individuals a loss deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft whether a loss constitutes a theft under sec_165 of the code is determined by examining the law of the state where the alleged theft occurred 232_f2d_107 5th cir the taxpayer must prove that the taking is illegal under the law of state where it occurred and that the taking was done with criminal intent revrul_2009_9 2009_1_cb_735 revrul_72_112 1972_1_cb_60 genin-129178-16 with regard to when a taxpayer may take the loss deduction under sec_165 of the code a theft_loss is sustained in the taxable_year the taxpayer discovers the loss if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery a taxpayer does not sustain any portion of the loss until the taxable_year in which it can be ascertained with reasonable certainty whether or not the taxpayer will receive reimbursement sec_1_165-1 and sec_1_165-8 of the income_tax regulations this letter calls attention to general principles of tax law without applying them to a specific set of facts see section dollar_figure of revproc_2016_1 2016_1_irb_1 in order to receive a written response applying the tax law to your specific set of facts you must request a private_letter_ruling section of revproc_2016_1 i r b pincite provides the general instructions for requesting a private_letter_ruling which include the payment of the applicable user_fee however we ordinarily do not issue a private_letter_ruling on any matter in which the determination requested is primarily one of fact sec_4 of revproc_2016_3 2016_1_irb_126 please note that a request for a private_letter_ruling must be filed before the tax_return is filed for the year in which the transaction is completed sections dollar_figure and dollar_figure of revproc_2016_1 i r b pincite additional information on the rules for reporting theft losses is in the enclosed publication casualties disasters and thefts i hope this information is helpful if you have any questions please contact ------------ identification_number --------- at -------------------- sincerely norma c rotunno senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure
